Citation Nr: 1712110	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  14-07 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for colorectal cancer, status post-colon resection.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to August 1959, with additional Reserve service with periods of active duty for training.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the Veteran's psychiatric claim broadly, as reflected on the title page. 

In February 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge at his local RO (Travel Board hearing).  A transcript of the hearing has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.





REMAND

The Board finds that additional development is required before the Veteran's claims are decided.

Colorectal cancer

The record shows the Veteran was diagnosed with colorectal cancer and underwent a laparoscopic colon resection in June 2009.  He has contended his colorectal cancer was caused by exposure to contaminated water while stationed at Camp Lejeune, North Carolina.

The Board observes that a Veterans Benefits Administration Training Letter dated in January 2011 indicates that from August 1953 to December 1987, persons residing or working at the U.S. Marine Corps Base at Camp Lejeune, North Carolina, were potentially exposed to drinking water contaminated with volatile organic compounds, including benzene, vinyl chloride, tetrachloroethylene (PCE) and trichloroethylene (TCE).  See Veterans Benefits Administration Training Letter 11-03 (Jan. 11, 2011).  The Veteran's official military personnel file (OMPF) shows he served on active duty at Camp Lejeune from May 1959 to August 1959.  As such, the Veteran's exposure to contaminated drinking water has been conceded by VA.

In a December 2012 statement, the Veteran reiterated his belief that his colorectal cancer was caused by contaminated water he drank while stationed at Camp Lejeune, and he stated there was no history of any form of cancer in his family, and that he had never smoked cigarettes.

The RO obtained a VA medical opinion in August 2013 to address the Veteran's claim.  The examiner indicated she had reviewed the Veteran's claims file, including his medical records.  She concluded the Veteran's colorectal cancer was less likely than not related to his service.  In this regard, she noted the Veteran was 73 years old, and had been stationed at Camp Lejeune for 3 months between May 1959 and August 1959.  She noted the Veteran was a non-smoker and used alcohol very minimally.  She stated the Veteran's records were very limited and that very little was known about his risk factors, including family history and environmental and occupational exposures.  She stated his main risk factors for colon cancer were his age and gender.  She then stated that according to the American Cancer Society, colorectal cancer was the third most common form of cancer diagnosed for both genders in the United States.

She stated that common risk factors for colorectal cancer were being older than 50, a personal history of colorectal cancer or polyps, a personal history of inflammatory bowel disease, a family history of adematous polyps and/or cancer of the colon and rectum, genetically determined conditions, certain familial inherited syndromes, presence of the MLH1 or MSH2 genes, Turcot Syndrome, Peutz-Jeghers Syndrome, being descended from Ashkenazi Jews of Eastern Europe, type II diabetes mellitus, obesity, eating smoked and highly processed meats, heavy alcohol use, and smoking.  

She then noted findings by the National Academy of Sciences' National Research Council (NRC) that 14 conditions could be potentially associated with exposure to contaminated water at Camp Lejeune, but that colon cancer was absent from that list.  She further noted that NRC had reported that while animal testing showed adverse health effects to contaminants at Camp Lejeune, the highest levels of contaminants at Camp Lejeune were much lower than the lowest dose that caused adverse effects in the most sensitive strains and species of laboratory animals.

The examiner stated the Veteran had known risk factors associated with colon cancer, including age and gender.  She again stated very little was known about his other potential risk factors.  She concluded that based on the evidence of record, and the current status of medical knowledge, it was less likely than not that the Veteran's colorectal cancer was due to his very short-term, 3-month exposure to contaminants at Camp Lejeune.

At his February 2017 hearing, the Veteran stated that in addition to being stationed at Camp Lejeune in 1959, he returned for active duty for training for 2 separate, 14-day periods in August 1961 and August 1963, respectively.  He stated it was very hot during his training, and that he therefore drank gallons and gallons of contaminated water.  He also reiterated that his family had no history of cancer.

The Board first notes the August 2013 VA examiner stated that aside from his age and gender, little was known about the Veteran's risk factors for colon cancer, including any family history and environmental and occupational exposures.  In this regard, the Board notes the examiner appears to have overlooked the Veteran's reports that there was no history of cancer in his family.  The Board also notes the examiner based her opinion on a finding of only 3 months of exposure to contaminated water at Camp Lejeune between May 1959 and August 1959.  However, the Veteran has indicated he returned to Camp Lejeune in August 1961 and August 1963 for 14-day periods of active duty for training, at which time he drank excessive amounts of water due high temperatures.  In this regard, the Board notes the portion of the Veteran's OMPF of record consists of only 2 pages of in-service duty assignments.  As such, it is likely additional service records are available.

It is unclear whether the lack of family history of cancer or additional exposure to contaminated water would have affected the August 2013 VA examiner's analysis.  However, under these circumstances, the Board finds a remand is warranted in order to obtain an additional VA medical opinion addressing the etiology of the Veteran's colorectal cancer.
 
Acquired psychiatric disorder

In a December 2012 statement, the Veteran asserted he was in a constant state of anxiety and depression worrying that his colorectal cancer would return.  At his February 2017 hearing, the Veteran again asserted he had depression and anxiety due to his fear his cancer would return.  He further asserted he was involved in the Bay of Pigs invasion in Cuba in 1961, but that this was called off and he was sent to Viequez, Puerto Rico.  He stated that during this process, he witnessed the accidental death of a Marine who was crushed between a ship and a landing craft.  He stated this had an effect on him.  He further stated that when he was discharged, he considered re-enlisting but decided not to, and that as a result, his sergeant said a lot of derogatory things to him and wrote him letters from Vietnam calling him a coward.  The Veteran stated this had a big effect on him, and that he would never forget this or forgive himself for not going to Vietnam.  

The Veteran further testified that a mental healthcare provider at the VA clinic in New Port Richey, Florida, had written in a report that he had depression and anxiety due to his fear of his cancer returning as well as due to his in-service experiences.

The Board notes the record is absent of any medical records from the VA clinic in New Port Richey, Florida.

In addition, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran has reported psychiatric symptoms, and has stated he was diagnosed with depression and anxiety by a VA mental healthcare provider.  Records of the claimed treatment and diagnosis have not been obtained.  The Veteran has attributed his psychiatric symptoms to in-service experiences and to his fear that his colorectal cancer will return.  He has argued his colorectal cancer is related to service.

Under the foregoing circumstances, the Board finds a remand is warranted in order for efforts to be made to obtain all available mental health treatment records from the VA clinic in New Port Richey, Florida, and to afford the Veteran a VA psychiatric examination in accordance with McLendon.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to specifically include:

* the Veteran's entire official military personnel file (OMPF), to include for service in the Reserves after August 1959; and

* all available mental health treatment records from the VA clinic in New Port Richey, Florida.
 
2.  Then, forward the Veteran's claims file to a qualified VA examiner for a medical opinion addressing whether the Veteran's colorectal cancer, status post-colon resection, is etiologically related to conceded exposure to contaminated water while stationed at Camp Lejeune.  

All pertinent evidence of record must be made available to and reviewed by the examiner.  If the examiner determines a VA examination is warranted, such an examination should be scheduled. 

Following a review of the relevant medical records and lay statements, and an additional VA examination if deemed necessary, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's colorectal cancer, status post-colon resection, is etiologically related to conceded exposure to contaminated drinking water while stationed at Camp Lejeune.

In providing his or her opinion, the examiner must address the Veteran's assertions that:

* there is no history of death from any form of cancer in his family;

* he has never smoked a cigarette;

* he consumed excessive amounts of contaminated water while stationed at Camp Lejeune due to high temperatures during training; and

* he spent his post-service career as a truck driver in an air-conditioned cab.

The examiner is advised the Veteran was stationed at Camp Lejeune between May 1959 and August 1959, and returned for 2 brief periods of active duty for training.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Following completion of step 1, above, afford the Veteran a VA psychiatric examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.

Following the examination and a review of the relevant records and lay statements, the examiner should identify all acquired psychiatric disorders present during the period of the claim.  If the examiner determines no acquired psychiatric disorder has been present at any time during the period of the claim, the examiner should clearly explain why no diagnosis is warranted.

If the examiner determines any acquired psychiatric disorder has been present at any time during the period of the claim, the examiner should state, with regard to each identified disorder, whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during or is otherwise etiologically related to the Veteran's military service.

In providing his or her opinions, the examiner must address the Veteran's assertions that:

* he witnessed the accidental death of a Marine who was crushed between a ship and a landing craft; and

* he would never forget his sergeant saying and writing derogatory things to him from Vietnam when he chose not to re-enlist, and that he would never forgive himself for not going to Vietnam.

Then, the examiner should state, with regard to each identified acquired psychiatric disorder, whether it is at least as likely as not (50 percent probability or greater) that the disorder was caused by or is proximately due to the Veteran's fear that his colorectal cancer will return.

If not, the examiner should state, with regard to each identified acquired psychiatric disorder, whether it is at least as likely as not (50 percent probability or greater) that the disorder has been aggravated (permanently worsened beyond its natural progression) due to the Veteran's fear that his colorectal cancer will return.

In providing his or her opinions, the examiner must address the Veteran's competent lay statements.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Undertake any other development determined to be warranted.

5.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



